      Case 1:19-cv-01796-DKC Document 48 Filed 11/16/20 Page 1 of 13



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                    :
TALCOTT RESOLUTION LIFE
INSURANCE COMPANY                   :

     v.                             :   Civil Action No. DKC 19-1796

                                    :
CARVET E. CARLYLE, et al.
                                    :
                                    :
AMERICAN GENERAL LIFE
INSURANCE COMPANY                   :

     v.                             :   Civil Action No. DKC 20-1840

                                    :
CARVET E. CARLYLE, et al.
                                    :

                          MEMORANDUM OPINION

     The instant case is a consolidation of two interpleader

actions in which Plaintiffs, Talcott Resolution Life Insurance

Company (“Talcott”) and American General Life Insurance Company

(“American General”), both issuers of annuities to Defendants

Carvet E. Carlyle (“Ms. Carlyle”) and Larry D. Martin (“Mr.

Martin”), seek to resolve competing claims to such annuities.

Presently pending for resolution in the Talcott case are: (1) a

motion for entry of default as to Mr. Martin filed by Talcott (ECF

No. 23); (2) a motion for entry of default and final judgment

against Mr. Martin filed by Ms. Carlyle (ECF No. 24); and (3) a

motion to be dismissed from further proceedings filed by Talcott.

(ECF No. 25).    Presently pending for resolution in the American
         Case 1:19-cv-01796-DKC Document 48 Filed 11/16/20 Page 2 of 13



General case are: (1) a motion for entry of default as to Mr.

Martin filed by American General (ECF No. 40); (2) a motion for

entry of default and final judgment against Mr. Martin filed by

Ms. Carlyle (ECF No. 46); and (3) a motion for discharge from

further liability filed by American General.             (ECF No. 47).      The

issues have been briefed, and the court now rules, no hearing being

deemed necessary.       Local Rule 105.6.       For the following reasons,

the motions for entry of default will be denied, except for

Talcott’s which will be granted, and both motions for discharge

will be denied without prejudice.

I.   Background

     A.      Talcott Annuity

     Unless otherwise noted, the facts outlined here are set forth

in the Talcott complaint.        (ECF No. 1).    In February 2004, Talcott

issued Ms. Carlyle and Mr. Martin an annuity contract (the “Talcott

Annuity”) in which Mr. Martin was the Annuitant.            At the time, Ms.

Carlyle     and   Mr.   Martin   were   a   couple    residing   together    in

Baltimore, Maryland. Some years later, the couple terminated their

relationship and ceased living together.             Ms. Carlyle remained in

Maryland while Mr. Martin moved to and now resides in New York.

     In January 2016, Talcott received a request for a full

surrender of the annuity contract.1             At the time the surrender



     1 A successful surrender request has the effect of releasing
the saved value of the policy to the owner(s).
                                        2
      Case 1:19-cv-01796-DKC Document 48 Filed 11/16/20 Page 3 of 13



request   was   received,     the      value   of   the     Talcott    Annuity      was

$43,707.51.       The   request     contained       what    appeared      to   be   the

signatures of both Ms. Carlyle and Mr. Martin and instructed that

the proceeds be electronically deposited into an account owned

solely by Mr. Martin at J.P. Morgan Chase Bank.                        Because Ms.

Carlyle   was    not    a   joint      owner   of    this    bank     account,       the

requirements for electronically depositing funds into an account

were not met.      Talcott instead mailed a check in the amount of

$43,707.51, payable to both Ms. Carlyle and Mr. Martin, to the

address on record.      The check was cashed, and the endorsement side

of the check showed what appeared to be the signatures of both Ms.

Carlyle and Mr. Martin.

     Shortly thereafter, Ms. Carlyle informed Talcott that she did

not sign the surrender request or the cashed check and that the

signatures on those documents were forged.                  She sent Talcott an

Affidavit of Forgery in December 2018.                (ECF No. 1-3).           Talcott

forwarded   the    affidavit      to    J.P.    Morgan      Bank    and    the      bank

subsequently returned the funds to Talcott.

     On December 21, 2018, Talcott sent a letter to both Ms.

Carlyle and Mr. Martin stating that it wished to return the funds

and could do so pursuant to receipt of a mutual written agreement

directing disbursement of the funds or pursuant to a court order.

(ECF No. 1-4).     A similar letter was again sent to Defendants on

March 1, 2019.     Neither responded.          Talcott filed its interpleader

                                          3
        Case 1:19-cv-01796-DKC Document 48 Filed 11/16/20 Page 4 of 13



complaint on June 19, 2019, stating that “each of Ms. Carlyle and

Mr. Martin have separately asserted to [the company] a claim of

entitlement to the entirety of the [p]roceeds” and that it “has no

basis     of   knowing   who   is   entitled   to    what   portion    of    the

[proceeds].”       (ECF No. 1, at 6).      On November 11, 2019, Talcott

moved to deposit the proceeds of the annuity into the court

registry.      (ECF No. 7).    Ms. Carlyle filed her answer on November

15, 2019.      (ECF No. 6).    She then filed a cross-complaint against

Mr. Martin on November 17, 2019.           (ECF No. 12).     On January 13,

2020, Ms. Carlyle filed a motion for entry of default and final

judgment against Mr. Martin.        (ECF No. 13).      On January 29, 2020,

the court denied this motion on the ground that “service was

improper as to Cross-Defendant Martin.”             (ECF No. 15).     On April

15, 2020, the court granted Talcott’s motion to deposit the

proceeds of the Talcott Annuity into the court registry.              (ECF No.

19).     On July 7, 2020, Talcott moved for entry of an order of

default as to Mr. Martin, (ECF No. 23), as did Ms. Carlyle.                 (ECF

No. 24).       On July 16, 2020, Talcott filed a motion for dismissal

from further proceedings and discharge from further liability.

(ECF No. 25).

        B.     American General Annuity

        Unless otherwise noted, the facts outlined here are set forth

in the American General complaint.         (ECF No. 30).      In addition to

the Talcott annuity, Ms. Carlyle and Mr. Martin had also jointly

                                       4
          Case 1:19-cv-01796-DKC Document 48 Filed 11/16/20 Page 5 of 13



purchased an annuity from American General2 in January 2004 (the

“American General Annuity”). In October 2015, Mr. Martin contacted

American General inquiring about the process for withdrawing funds

from the annuity.        Ms. Carlyle promptly notified American General

that she was initiating litigation regarding the annuity and that

no distributions should be made.

      On August 4, 2020, American General filed its interpleader

complaint.       (ECF No. 30).       At the time the complaint was filed,

the annuity was valued at $8,862.28.                    On August 14, 2020, Ms.

Carlyle answered, (ECF No. 32), filed a cross-complaint against

Mr.   Martin     (ECF   No.   33),    and       Judge   Bennett   issued   an   order

consolidating the two interpleader actions.                   (ECF No. 34).       On

August 20, 2020, American General filed a motion for entry of

default as to Mr. Martin.            (ECF No. 40).        On September 15, 2020,

Ms. Carlyle filed a motion for entry of default and final judgment

against Mr. Martin. (ECF No. 46). On September 23, 2020, American

General submitted a motion for discharge from further liability.

(ECF No. 47).

II.   Standard of Review

      Pursuant to Fed.R.Civ.P. 55(a), “[w]hen a party against whom

a judgment for affirmative relief is sought has failed to plead or




      2The annuity was purchased from AIG Annuity Insurance Company
which has since been merged into American General Life Insurance
Company.
                                            5
      Case 1:19-cv-01796-DKC Document 48 Filed 11/16/20 Page 6 of 13



otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.”             Although

this rule refers to entry of default by the clerk, “it is well-

established that a default also may be entered by the court.”

Breuer Elec. Mfg. Co. v. Toronado Sys. of Am., Inc., 687 F.2d 182,

185 (7th Cir. 1982).   “It is axiomatic that service of process must

be effective under the [Fed.R.Civ.P.] before a default or a default

judgment may be entered against a defendant.”       Md. State Firemen’s

Ass’n v. Chaves, 166 F.R.D. 353, 354 (D.Md. 1996). Plaintiff bears

the burden of establishing that service of process was effective.

Ayres v. Ocwen Loan Servicing, LLC, 129 F.Supp.3d 249, 261 (D.Md.

2015).

     Fed.R.Civ.P. 5(a) provides that a pleading must be served on

a   party   in   default   in   the   manner   prescribed    by   Rule   4.

Fed.R.Civ.P. 4(e)(2) permits service on an individual by:

            (A) delivering a copy of the summons and of
            the complaint to the individual personally;
            (B) leaving a copy of each at the individual’s
            dwelling or usual place of abode with someone
            of suitable age and discretion who resides
            there; or (C) delivering a copy of each to an
            agent authorized by appointment or by law to
            receive service of process.

Alternatively, an individual may be served by any means allowed by

the state where the district court is located or the state where

service is to be effected.      Fed.R.Civ.P. 4(e)(1).       Under Maryland

law, service can be effected:


                                      6
      Case 1:19-cv-01796-DKC Document 48 Filed 11/16/20 Page 7 of 13



          (1) by delivering to the person to be served
          a copy of the summons, complaint, and all
          other papers filed with it; (2) if the person
          to be served is an individual, by leaving a
          copy of the summons, complaint, and all other
          papers filed with it at the individual’s
          dwelling house or usual place of abode with a
          resident of suitable age and discretion; or
          (3) by mailing to the person to be served a
          copy of the summons, complaint, and all other
          papers filed with it by certified mail
          requesting: ‘Restricted Delivery--show to
          whom, date, address of delivery.’

Md. Rules 2-121(a).    Under New York law, service on an individual

can be effected:

          (1) by delivering the summons within the state
          to the person to be served; or (2) by
          delivering the summons within the state to a
          person of suitable age and discretion at the
          actual place of business, dwelling place or
          usual place of abode of the person to be served
          and by either mailing the summons to the
          person at his or her last known residence or
          . . . actual place of business[.]

N.Y. C.P.L.R. 308.    N.Y. C.P.L.R. 308(4) further provides that

          where service under paragraphs one and two
          cannot be made with due diligence, [an
          individual may be served] by affixing the
          summons to the door of either the actual place
          of business, dwelling place or usual place of
          abode within the state of the person to be
          served and by either mailing the summons to
          such person at his or her last known residence
          or by mailing the summons by first class mail
          to the person to be served at his or her actual
          place of business[.]

This alternate method of service is commonly referred to as “nail

and mail” service.     Greene Major Holdings, LLC v. Trailside at

Hunter, LLC, 148 A.D.3d 1317, 1320 (N.Y.App.Div. 2017).         While the

                                    7
      Case 1:19-cv-01796-DKC Document 48 Filed 11/16/20 Page 8 of 13



precise manner in which due diligence is to be accomplished is

“not rigidly prescribed[,]” the requirement that due diligence be

exercised “must be strictly observed, given the reduced likelihood

that a summons served pursuant to [N.Y. C.P.L.R. 308(4)] will be

received[.]”   Id.   “What constitutes due diligence is determined

on a case-by-case basis, focusing not on the quantity of the

attempts at personal delivery, but on their quality[,]” and the

plaintiff, who bears the burden of establishing that personal

jurisdiction over the defendant was acquired, must show “that the

process   server   made   genuine   inquiries   about   the   defendant’s

whereabouts and place of employment[.]”       Id., at 1320-21 (internal

citations   omitted).     Compare   Greene   Major   Holdings,   LLC.   v.

Trailside at Hunter, LLC, 148 A.D.3d 1317, 1320 (N.Y.App.Div. 2017)

(holding that the trial court did not abuse its discretion in

ruling that the plaintiff did not establish due diligence when the

process server attempted to serve the defendant at a particular

residence three separate times, all of which were weekdays and two

of which were during hours the defendant could be expected to be

at work), with Est. of Waterman v. Jones, 843 N.Y.S.2d 462, 464-

65 (N.Y.App.Div. 2007) (“Due diligence may be satisfied with a few

visits on different occasions and at different times to the

defendant’s residence or place of business when the defendant could

reasonably be expected to be found at such location at those

times.”); Lemberger v. Khan, 794 N.Y.S.2d 416, 416 (N.Y.App.Div

                                    8
       Case 1:19-cv-01796-DKC Document 48 Filed 11/16/20 Page 9 of 13



2005) (finding three attempts to serve the defendant by process

server at his home satisfied the due diligence requirement).

III.    Analysis

       A.   Talcott Annuity

       1.   Talcott’s Motion for Entry of Default

       Talcott filed a motion for entry of default against Defendant

Martin on July 7, 2020.       (ECF No 23).      Talcott states that Mr.

Martin “was personally served on June 4, 2020.”         (Id., at 1).      The

affidavit of service submitted by Talcott confirms that on June 4,

2020, at 11:55 AM, substitute service was made on Sharon Martin,

an individual between the age of 50 and 60 years old, at Mr.

Martin’s home address in Mount Vernon, New York.             (See ECF No.

21).    Md. Rules 2-121(a)(2) permits service on an individual by

“leaving a copy of the summons, complaint, and all other papers

filed with it at the individual’s dwelling house or usual place of

abode with a resident of suitable age and discretion.”                  Thus,

service here was proper under Maryland law and satisfies Rule 4.

Therefore, the court will grant Talcott’s motion for entry of

default as to Mr. Martin.

       2.   Ms. Carlyle’s Motion for Entry of Default and Final
       Judgment

       Ms. Carlyle filed a motion for entry of default and final

judgment against Mr. Martin on July 7, 2020.          (ECF No. 24).      She

asserts that “[o]n June 10, 2020, a copy of [the] Cross-Complaint

was served by the Cross-Plaintiff Carlyle upon Defendant Larry
                                     9
      Case 1:19-cv-01796-DKC Document 48 Filed 11/16/20 Page 10 of 13



Martin via first class mail at his residence located at 229 South

7th Avenue, Apt. 5k, Mount Vernon, NY 10550.”        (Id., at 2).   As the

court stated in its previous order, “Rule 4 is not satisfied by

simply mailing.”     (ECF No. 15).        Similarly, neither New York nor

Maryland law is satisfied by simple mailing.         Therefore, the court

will again deny Ms. Carlyle’s motion for entry of default and final

judgment and provide her with another opportunity to effect service

of process on Defendant Martin.

      B.     American General Annuity

      1.     American General’s Motion for Entry of Default

      Plaintiff American General filed a motion for entry of default

against Mr. Martin on August 20, 2020.          (ECF No. 40).   It states

that “[o]n July 8, 2020, Martin was served by process server. [ECF

No.   38].   Therefore,   pursuant   to     Fed.R.Civ.P.   12(a)(1)(A)(i),

Martin’s response to the Complaint for Interpleader Relief was due

by Jul[y] 29, 2020.”      (Id., at 2).     The affidavit of service shows

that American General utilized the “nail and mail” method of

service: On July 8, 2020, a process server affixed a copy of the

summons, complaint, and corporate disclosure to the door of Mr.

Martin’s New York residence and mailed a copy of the same to Mr.

Martin’s residence that day.       (See generally ECF No. 38).          Thus,

the court must determine whether American General has established

the requisite due diligence required to permit “nail and mail”

service under N.Y. C.P.L.R. 308(4).

                                     10
     Case 1:19-cv-01796-DKC Document 48 Filed 11/16/20 Page 11 of 13



     The affidavit first states that the “nail and mail” service

was performed on July 8, 2020 at 8:43 p.m.        (Id.).    It then goes

on to state that the summons and complaint were affixed to the

door of Mr. Martin’s residence after “Deponent was unable, with

due diligence to find the recipient, or person of suitable age or

discretion, thereat, having called there” at 8:43 a.m. on July 8,

2020, 11:03 a.m. on July 9, 2020, and 7:51 a.m. on July 10, 2020.

It also notes that the process server mailed the summons and

complaint to Mr. Martin’s home address on Wednesday, July 8, 2020.

     Thus, the affidavit seems to indicate that both the nailing

and mailing occurred upon the process server’s very first attempt

to serve Mr. Martin on July 8, 2020.3 The second and third attempts

at service, on July 9, 2020 and July 10, 2020 came only after the

“nail and mail” service was already completed.           Given that the

“nail and mail” service occurred during the process server’s very

first attempt at service it cannot reasonably be said that the

process server was unable, with due diligence, to find Mr. Martin.

Hence, the service falls short of meeting the due diligence




     3 It is unclear whether the process server attempted service
at 8:43 a.m. as indicated near the bottom of the affidavit of
service or at 8:43 p.m. as indicated in the first paragraph of the
affidavit of service. This detail is not insignificant as it is
directly relevant to whether the defendant could have been
reasonably expected to be at work at the time, a factor considered
in evaluating whether due diligence was satisfied. If the attempt
was in fact made at 8:43 a.m., then Mr. Martin could reasonably
have been expected to be at work at the time.
                                   11
     Case 1:19-cv-01796-DKC Document 48 Filed 11/16/20 Page 12 of 13



requirement of N.Y. C.P.L.R. 308(4).        See Est. of Waterman, 843

N.Y.S.2d at 464-65 (“Due diligence may be satisfied with a few

visits on different occasions and at different times to the

defendant’s residence or place of business when the defendant could

reasonably be expected to be found at such location at those

times.”).     Plaintiff has also not shown “that the process server

made genuine inquiries about [Mr. Martin’s] whereabouts and place

of employment[.]”    Greene Major Holdings, LLC, 148 A.D.3d at 1321.

Thus, American General has not met its burden of establishing that

service   was   properly   effectuated   under   either   New   York   law,

Maryland law, or Fed.R.Civ.P. 4.     Accordingly, the court will deny

American General’s motion for entry of default and provide it with

another opportunity to effect service of process on Defendant

Martin.

     2.   Ms. Carlyle’s Motion for Entry of Default and Final
     Judgment

     On September 15, 2020, Ms. Carlyle filed a motion for entry

of default and final judgment as to Mr. Martin.           (ECF No. 46).

Ms. Carlyle states that on “August 14, 2020, a copy of [the] Cross-

Complaint was served by the Cross-Plaintiff Carlyle upon Defendant

Larry Martin via first class mail at his residence located at 229

South 7th Avenue, Apt. 5k, Mount Vernon, NY 10550.”         (Id., at 2).

As previously stated, Rule 4 is not satisfied by service via first

class mail.     Therefore, the court will deny Ms. Carlyle’s motion


                                   12
      Case 1:19-cv-01796-DKC Document 48 Filed 11/16/20 Page 13 of 13



for entry of default and final judgment and provide her with

another    opportunity   to   effect   service   of    process      on   Cross-

Defendant Martin.

      C.     Plaintiffs’ Motions for Discharge

      Because   the   cases   are   consolidated,     the   court    will   not

adjudicate the pending motions for discharge filed by Plaintiffs,

(ECF Nos. 25 and 47), until all of the parties cure the issues of

defective service.       Therefore, the court will deny Plaintiffs’

motions for discharge at this time.

IV.   Conclusion

      For the foregoing reasons, three of the motions for entry of

default (ECF Nos. 24, 40, 46), will be denied, and Talcott’s (ECF

No. 23), will be granted, and both motions for discharge from

further liability (ECF Nos. 25 and 47), will be denied without

prejudice.


                                                    /s/
                                          DEBORAH K. CHASANOW
                                          United States District Judge




                                     13
